DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           K.C.B., the Mother,
                               Appellant,

                                     v.

DEPARTMENT OF CHILDREN & FAMILIES and GUARDIAN AD LITEM
                      PROGRAM,
                       Appellees.

                               No. 4D18-1853

                           [October 15, 2018]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; Barbara W. Bronis, Judge; L.T. Case No.
432017DP000014.

  Antony P. Ryan, Regional Counsel, and Paul O'Neil, Assistant Regional
Counsel, Office of Criminal Conflict and Civil Regional Counsel, West Palm
Beach, for appellant.

  Kelley Schaeffer, Bradenton, for Appellee Department of Children &
Families.

  David A. Davis of Defending Best Interest Project, Tallahassee, and
Thomasina Moore, Tallahassee, for Appellee Guardian ad Litem Program.

PER CURIAM.

   Affirmed.

TAYLOR, CONNER and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.